Citation Nr: 1205797	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-39 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 2007.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Salt Lake City, Utah, which denied the Veteran's claim of entitlement to service connection for a right knee disorder.  The claim was subsequently transferred to the Pittsburgh, Pennsylvania, RO, which now has jurisdiction.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In May 2011, the Board remanded the claim to the RO for additional development, specifically, to afford him a VA examination and medical opinion concerning the etiology of his claimed right knee disorder.  This was accomplished in June 2011, and in September 2011, the VA Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's right knee disorder is not shown by the probative evidence of record to be causally related to a disease, injury or event in service, and arthritis of the right knee did not develop to a compensable degree within one (1) year of separation from active duty service.



CONCLUSION OF LAW

The Veteran's right knee disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the right knee did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of an October 2007 letter, VA informed the Veteran of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  The Board further observes that the October 2007 letter advised the Veteran of how VA assigns the effective date and disability rating elements of a claim.  See Dingess/Hartman, supra.  Thus, the Board concludes that the duty to notify has been satisfied.

      B.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and a VA examination report dated June 2011.  The claims folder also contains the Veteran's statements in support of his claim, both in writing and orally, in the form of the transcript of his hearing before the Board.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and added to the record.

Review of the June 2011 examination report reveals that the VA examiner reviewed the Veteran's pertinent service and post-service treatment records, performed a comprehensive physical examination, including a review of diagnostic test results, elicited from the Veteran his history of right knee injuries, symptomatology and treatment, and provided clinical findings detailing the results of his examination.  He also provided a thorough and well-reasoned explanation for his conclusion that the Veteran's right knee disorder was neither caused, nor aggravated by, service.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his current right knee disorder is the result of an injury in service when he was blown over by the exhaust of a jet engine and sustained injuries to his hands and knees.  Although he admits that the injuries consisted only of minor skin scrapes, he says the right knee swelled that night and that he has experienced chronic pain ever since.  

As an initial matter, a review of the Veteran's service treatment records reveals that his May 1984 service enlistment examination indicated normal findings for all systems, including the lower extremities.  Physical inspection in December 1984 revealed no pertinent disability.  On his January 1985 medical history form, he denied any bone or joint problems, including swollen or painful joints, arthritis, rheumatism or bursitis, or a "trick" or locked knee.  In September 1986, he was seen in the emergency room for abrasions to both knees after having been blown down on a flight deck by an A-7 Noloc aircraft.  The treatment notes indicate there were multiple abrasions with minimal bleeding, no swelling and full range of motion of both knees.  He was treated with a betadene scrub and the abrasions were dressed with bacitracin.  Subsequent treatment records, however, fail to demonstrate any evidence of a chronic right knee disorder during service.  In fact, periodic examination reports throughout the Veteran's lengthy service career continuously demonstrated that his lower extremities were within normal limits, and he continued to report on his medical history forms that he had no knee pain or disorders.

Treatment records within the one-year period following service revealed no evidence of a chronic right knee disorder, including no evidence of arthritis.  In March 2009, however, the Veteran was seen at the Pittsburgh VA Medical Center ("VAMC") for a weight-bearing x-ray and complaints that his right knee felt like it was "going to pop."  At that time, although he complained of experiencing posterior knee pain "off and on," he specifically denied having experienced any trauma to the knee.  He also denied any swelling or a past medical history of fractures or surgery.  The examiner noted he had fair weight-bearing and fair range of motion.  The x-ray findings were negative.

During a June 2009 preventative medicine examination at the VAMC, he complained of low back and right knee pain with an intensity of 4 out of 10.  At that time, it was noted that his weight was 250 pounds.  There was no diagnosis for the right knee, however.

In August 2009, the Veteran underwent an MRI of the right knee, which revealed  no evidence of a meniscal tear, although the medial meniscus was mildly extruded out of the joint medially.  The medial and lateral collateral ligaments, anterior and posterior cruciate ligaments and extensor mechanism appeared intact.  Small joint effusion was noted, but the patellofemoral joint appeared unremarkable.  The impression was an essentially unremarkable study.

In June 2011, pursuant to his service connection claim, the Veteran was afforded a VA compensation and pension examination.  He told the examiner that he had been experiencing right knee pain for more than 20 years since his knee injury in service.  Although he described having scraped his right knee, he could not describe any other specific injury to the knee at that time.  While he said that his right knee had swelled that night, the VA examiner noted that he could not determine, based on the Veteran's description, whether it was significant.  Again, the Veteran said that the knee felt like it was going to pop and that it hurt all over, but was unable to really describe the subjective symptoms with any specificity.  He said he was currently employed as a fulltime railway inspector, but that his right knee condition had no effect on his job or his activities of daily living, as he was not limited in walking, sitting or standing.  He did note, however, that he experienced pain when ascending and descending stairs.  Nonetheless, he reported that he did not use any orthotics and denied any "mechanical" symptoms, such as instability or flare-ups, but said 

that he experienced periodic swelling.  Upon examination, he was noted to have a normal gait with no effusion and full, normal extension and flexion from 0-140 degrees.  The examiner noted that, although the Veteran claimed to be in pain, he displayed no overt and subjective signs that the joint was significantly painful to him.  He added that, although the Veteran said that his knee hurt all over with palpation, when the examiner performed palpation to areas of the tibia that he noted should have no tenderness whatsoever, the Veteran still reported pain.  The examiner thus said that he "significantly doubts [the Veteran's] subjective reports of pain."  X-rays in the 45-year-old Veteran's right knee showed very, very mild arthritic change at the patellofemoral joint with mildly laterally tilted patella.  The examiner added that it appeared to be gliding laterally within the grove.  

Based on the interview with the Veteran, the physical examination and the diagnostic test results, the VA examiner diagnosed the Veteran with mild chondromalacia patella, right knee, and very mild patellofemoral arthritis, right knee.  He opined, however, that it was not at all likely that the Veteran's current right knee condition was related to service or any incident in service.  In this respect, he explained that his very mild osteoarthritic changes of the patellofemoral joint were more likely secondary to his longstanding chondromalacia patella, as evidenced by his laterally tilted patella.  He further opined that the Veteran's claim that this was caused by a fall in the Navy 20 years earlier was "just not so," as he noted that patellofemoral problems such as his are typically the result of anatomy and involved his particular anatomic alignment at his knee and the muscular conditioning of his quadriceps muscles.  He further concluded that it had nothing to do with trauma "in any way, shape, or form."  He said that, unless the Veteran fell directly on his kneecap and shattered and fractured it into multiple pieces, which would be evident on x-ray, he could see no way that this (minor in-service injury) would lead to problems like that, especially with a completely benign knee examination.  Accordingly, the VA examiner concluded that the Veteran's right knee patellofemoral disorders were completely consistent with an anatomical variant.


III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
  
Based on a review of the pertinent evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct or presumptive basis.  

In this regard, the Board notes that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

With regard to granting service connection on a direct basis, the Board finds the most probative evidence to be the opinion of the VA examiner, who, after thoroughly reviewing the evidence of record, including the Veteran's service and post-service treatment records, interviewing the Veteran regarding his history of knee injuries and symptomatology, performing a comprehensive physical examination, along with a review of x-rays, opined that it was unlikely that his right knee disorders were due to service, but rather, were clearly the result of the anatomical structure of his knee.  He also noted that, despite the Veteran's subjective complaints of all-over knee pain, the Veteran even complained of pain in areas of the knee, which the examiner said should not have elicited any pain on palpation.  

In this regard, the Board notes that VA regulations do not permit service connection for congenital or developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to a superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  In this case, however, the VA examiner opined that it was not at all likely that the Veteran's current right knee condition was related to service or any incident in service and that unless he had fallen directly on his kneecap and shattered and fractured it in multiple pieces, which would have been evident on x-ray, he could see no way that the Veteran's scraping of his knee in service could have resulted in his current disorders.

The Board further notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The fact that the clinical evidence shows that the Veteran did not complain of a chronic right knee disorder for more than 20 years after the initial injury is evidence that significantly weighs against the claim on a direct basis.

In addition to the medical evidence, the Board has also considered the Veteran's contention that his current right knee condition is the result of an injury in service.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that joint and muscular pain are the types of symptoms that the Veteran is competent to describe, his assertions must be adequately considered.  The Board notes, however, that while the Veteran is competent to testify that he injured his right knee during service and has experienced knee pain ever since, the competence of lay testimony must be distinguished from the credibility of the testimony.

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as there clearly were in-service records showing that the Veteran was involved in an accident, in which he sustained minor injuries to his knees.  Thus, the Board is not relying on a lack of medical evidence of an injury during service.  Rather, it is relying on the statements of the Veteran during his many periodic service examinations, in which he repeatedly denied having any right knee problems, as well as the examination results themselves.  It has also taken into consideration the fact that, during the March 2009 VAMC clinical evaluation, he complained of experiencing posterior knee pain only periodically (instead of chronically since service, as he reported during the VA examination), and, significantly, he specifically denied having experienced any past trauma to the knee.  In addition, the Board is relying on the opinion of a competent VA examiner, who specifically noted that, despite the Veteran's claims of allover knee pain upon palpation, because there should have been no tenderness whatsoever upon palpation of certain areas of the tibia, he wrote that he "significantly doubt[ed] his subjective reports of pain."

Moreover, the Board observes that the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, not only are the Veteran's service treatment records negative for any continuing complaints of a right knee disorder, but, as discussed, a competent VA examiner, after a review of the evidence of record, concluded that the Veteran's right knee condition was most likely the result of an anatomical variant.  Accordingly, the Board places greater probative weight on the opinion of the VA examiner, a competent, experienced medical profession, than on the Veteran's lay statements.

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a right knee disorder on a direct basis.  Service connection is also not warranted on a presumptive basis, as there is no medical evidence that the Veteran developed arthritis to a compensable degree within one year from the date of separation from service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


